DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-15, in the reply filed on 10/22/2021 is acknowledged.
Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2021.

Claim Objections
Claim 1 is objected to because of the following informalities: the text “a different switching voltage than” is suggested to be changed to “a different switching voltage from” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nickel (US 2002/0036331).
Regarding claim 1, Nickel discloses, in FIG. 1 and in related text, a memory device comprising: 
at least one magnetic tunnel junction (MTJ) pillar containing a lower MTJ structure (12) and an upper MTJ structure (14) that are electrically connected to each other (see Nickel, [0014], [0017], [0019]), 
wherein the lower MTJ structure has a different switching voltage than the upper MTJ structure (see Nickel, [0022]-[0023]: lower MTJ structure 12 and upper MTJ structure 14 are programmed with different operations, thus have different switching voltages for different operations between conductors 28 and 30 to switch magnetization vectors of the MTJ structures).

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bozdag (US 2019/0206472).
Regarding claim 1, Bozdag discloses, in FIG. 5A and in related text, a memory device comprising: 
at least one magnetic tunnel junction (MTJ) pillar containing a lower MTJ structure (including 102, 104, 106) and an upper MTJ structure (including 502, 504, 506) that are electrically connected to each other (see Bozdag, [0065]), 
wherein the lower MTJ structure has a different switching voltage than the upper MTJ structure (see Bozdag, [0017], [0153]).
Regarding claim 2, Bozdag discloses the device of claim 1.
Bozdag discloses wherein the MTJ pillar forms a multiple-states magnetoresistive random access memory (MRAM) weight storage (see Bozdag, [0003], [0012]).
Bozdag does not explicitly disclose the MTJ pillar forms a three states storage. Bozdag does not explicitly disclose the limitation “ternary” of claim 2. However, the limitation is manner of operating the device and does not differentiate apparatus claim 2 from the prior art Bozdag. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham,
Regarding claim 3, Bozdag discloses wherein the lower MTJ structure (including 102, 104, 106) and the upper MTJ structure (including 502, 504, 506) are both bottom pinned MTJ stack structure (see Bozdag, FIG. 5A, [0065]-[0067]).
Regarding claim 4, Bozdag discloses wherein the lower MTJ structure comprises a first magnetic reference material (102), a first tunnel barrier material (104), a first magnetic free layer material (106), and a first connecting electrode (510), and the upper MTJ structure comprises a second magnetic reference material (502), a second tunnel barrier material (504), a second magnetic free layer material (506), and a second connecting electrode (408), wherein the first connecting electrode electrically connects the lower MTJ structure to the upper MTJ structure (see Bozdag, FIG. 5A, [0065]-[0067]).
Regarding claim 5, Bozdag discloses wherein the first magnetic free layer material is compositionally or structurally different from the second magnetic free layer material (see Bozdag, FIG. 5C, [0078]: different radii).
Regarding claim 6, Bozdag discloses wherein the upper MTJ structure and the lower MTJ structure have a same diameter (see Bozdag, FIG. 5B, [0078]).
Regarding claim 7, Bozdag discloses wherein the lower MTJ structure has a diameter that differs from a diameter of the upper MTJ structure (see Bozdag, FIG. 5C, [0078]).
Regarding claim 8, Bozdag discloses wherein the lower MTJ structure and the upper MTJ structure are both top pinned MTJ stack structures (see Bozdag, [0076]).
Regarding claim 9, Bozdag discloses wherein the lower MTJ structure comprises a first magnetic free layer material (106), a first tunnel barrier material (104), a first 
Regarding claim 10, Bozdag discloses wherein the first magnetic free layer material is compositionally or structurally different from the second magnetic free layer material (see Bozdag, FIG. 5C, [0078]: different radii).
Regarding claim 11, Bozdag discloses wherein the upper MTJ structure and the lower MTJ structure have a same diameter (see Bozdag, FIG. 5B, [0078]).
Regarding claim 12, Bozdag discloses wherein the lower MTJ structure has a diameter that differs from a diameter of the upper MTJ structure (see Bozdag, FIG. 5C, [0078]).
Regarding claim 13, Bozdag discloses wherein the lower MTJ structure is switched independently from the upper MTJ structure (see Bozdag, [0153]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bozdag in view of Lee (US 2014/0246742).
Regarding claim 14, Bozdag discloses the device of claim 1.

Bozdag does not explicitly disclose wherein the at least one MTJ pillar is located between a bottom electrode, and a topmost connecting electrode of the MTJ pillar.
Lee teaches wherein the at least one MTJ pillar (11) is located between a bottom electrode (34), and a topmost connecting electrode (35) of the MTJ pillar (see Lee, FIG. 7, [0056]-[0059]).
Bozdag and Lee are analogous art because they both are directed to magnetic memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bozdag with the features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bozdag to include wherein the at least one MTJ pillar is located between a bottom electrode, and a topmost connecting electrode of the MTJ pillar, as taught by Lee, in order to couple the MTJ pillar to the transistor and the bit line (see Lee, [0058], [0059]).
Regarding claim 15, Bozdag in view of Lee teaches the device of claim 14.
Lee teaches wherein the bottom electrode (34) is connected to a first electrically conductive structure (S/D of transistor 32) and the topmost connecting electrode (35) of the at least one MTJ pillar is connected to a second electrically conductive structure (bit line 33) (see Lee, FIG. 7, [0058]-[0059]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811